ORDER
PER CURIAM.
Richard E. Gerstein, State’s Attorney for the Eleventh Judicial Circuit of Florida, having by his return to the writ of mandamus heretofore issued by this Court in this cause shown that he has initiated proceedings to return the petitioner herein to Dade County, Florida for trial in the Criminal Court of Record of said County on the charges pending against him in that Court, it is
Ordered that the court accept said return and until the further order herein peremptory writ shall be withheld.
It is so ordered.
CALDWELL, C. J., and DREW, THORNAL, ERVIN and ADAMS, JJ., concur.